Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 1 of 80




              EXHIBIT F – 1
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 2 of 80

                                      DRAFT FINAL

 1             SUPERIOR COURT OE THE STATE OE CALIFORNIA
 2                            COUNTY OF SAN ERANCISCO
 3



 4     Coordination Proceeding,                     ) Case No.
 5     Special Title (Ru1e 3.550)                   )   JCCP   No. 4955
 6                                                  )


 1     CALIEORNIA NORTH BAY EIRE                    )


 8     CASES                                        )


 9                                                  )


10     AND RELATED CROSS-ACTIONS.                   )


                                                    )


11
72
13      VI DEOTAPE D DEPOSITION OE PG&E THROUGH ITS                       PERSON

L4                  MOS T    QUALTEIED: BRIAN JAMES BTANCARDI
15                            San Francisco, California
L6                           Wednesday, January L5, 20L9
L1                                     Vo l- ume I
18
79
20     Reported by:
2L     CATHERINE A. RYAN, RMR,               CRR

22     CSR No. 8239
ZJ     Job No. 3181431
24
25     PAGES    1       9B


                                                                      Page   1


                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 3 of 80

                                   DRAFT FINAL

 1           SUPERIOR COURT OF THE STATE OE CALIFORNIA
 2                       COUNTY OE SAN FRANCISCO

 3

 4

 5     Coordination Proceeding,                ) Case No.
 6     Special TitIe (Rul-e 3.550)             )   JCCP   No.   4955
 1                                             )


       CALIFORN]A NORTH BAY       PIRE         )


 9     CASES                                   )


10                                             )


11    AND RELATED CROSS-ACTIONS.               )


L2                                             )


13

L4

15

76                Videotaped deposition of BRIAN JAMES
L1     BIANCARDI, Volume I, taken on behalf of Plaintiffs,
18     at Veritext Conference Center, 160 Pine Street,
79     Suite 1L0, San Francisco, Calif ornj-a, beginning at
20     10:03 a.m. and ending at 7I:40 a.m., on Wednesday,
2I     January 76, 20L9, before CATHERINE A. RYAN,
22     Certified Shorthand Reporter No. 8239.
23

24

25


                                                                       Page   2

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 4 of 80

                                   DRAFT FINAL

 1     APPEARANCES:
 2
 3     For Subrogation Plaintiffs                State Farm General
       Insurance Company, et al.            :

 4           GROTEFELD, HOEEMANN, SCHLEITER, GORDON, OCHOA                          &

 5           EVINGER, LLP
             BY: JORDAN EVERAKES
 6           Attorney at Law
 1           700 Larkspur Landing Circle,                  Suite   280
             Larkspur, CA 94939
 8            (415) 344-9610
              (415) 989-2802 Fax
 9           ;everakesGghlaw-11p. com
10
       For Individual Plaintiffs                E1len Amador, et d1. , and
11     Philippe Langner, et aI.         :
T2           DREYER BABICH BUCCOLA WOOD CAMPORA, LLP
             BY: STEVEN M. CAMPORA
13           Attorney at Law
L4           20 Bicentennial Circle
             Sacramento, Californj-a               95826
15           (916) 319-3s00
             (916) 319-3599 Fax
76           scamporaGdbbwc. com
!1
1B     For Individual Plaintiffs Willard Huy, et aI                        Fran k
       Jordan, et aI. ; Gregory WiIson, et al.
L9           COTCHETT PITRE & McCARTHY LLP
             BY: FRANK M. PITRE
20           Attorney at Law
             840 MaIcolm Road, Suite 200
2L           Burlingame, California  94010
22            (6s0) 697-6000
              ( 650 ) 691 -0511 Fax
23           fpitreG cpmlegal . com
24
25


                                                                         Page   3

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 5 of 80

                                   DRAFT FINAL

 1    APPEARANCES       (Continued)     :

 2
 3     For Defendants Pacific Gas and Electric            Company and
       PG&E Corporation and the Witness:
 4           CRAVATH, SWAINE & MOORE LLP
             BY: JULIE A.      NORTH
 5                   BEATRIZ L.   PATERNO
             Attorneys at Law
 6           Worldwide Plaza
 1           825 Eighth Avenue
             New York, New York 1001 9-1 415
 8            (2L2) 414-1680 (Ms. Paterno)
              (2L2) 41 4-11 52 (Ms . North )
 9            (212) 41 4-31 00 Eax
             bpaternoG cravath . com
10           j northG cravath . com
11
t2
13
74     TELEPHONIC APPEARANCES       :

15
      For Subrogation Plaintiffs PURE Insurance              Company,
L6    California FAIR Plan Association, et aI. :
71           BERGER KAHN
             BY: CRAIG S. SIMON
18           Attorney at Law
             1 Park Plaza, Suite 340
t9           Irvine, California  92574
              (949) 414-1880
20            (949) 313-5029 Fax
             cs   imonGbergerkahn . com
2t
22
23
24
25


                                                                Page   4

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 6 of 80

                                   DRAFT FINAL

 1     TELEPHONIC APPEARANCES (Continued)                 :

 2
 3     For Subrogation Plaintif f s:
 4          LAW OFFICES OF JANG & ASSOC]ATES, LLP
             BY: SALLY NOMA
 5           Attorney at Law
 6           7156 Lacassie Avenue, Suite 200
             Walnut Creek, California  94596
 7           (925 ) 937 -7400
             (925 ) 931 -14L4 Fax
 8           snomaGj anglit. com
 9
10     For Subrogation Plaintiffs:
11            DENENBERG TUFFLEY
              BY: JARETT M. SMITH
72            Attorney at Law
              One Northwestern Plaza
13            28471 Northwestern Highway, Sui te 600
              Southfield, Michigan 48034
L4            (248) 919-9815 (Mr. Smith)
              (248) 593-5808 Fax
15            j smithGdt-1aw.    com
76
t1    For Individual Plaintiffs   Barbara Abbott, et             dr.
                                                                 ^l
                                                                       and
      Nancy Batson, et al. :
18         JACKSON & PARKINSON
           BY: ROBERT W. JACKSON
t9         Attorney at Law
           205 West Al-varado Street, Suite 2
20         Eallbrook, California    92028
27          (1 60) 123-L295
            (1 60) 123-9561 Fax
22         robertGj acksontriallawyers . com
23
24
25


                                                                Page   5

                               Veritext Legal Solutions
                                    866 299-sr27
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 7 of 80

                                   DRAFT FTNAL

 1     TELEPHONIC APPEARANCES        (Continued)          :

 2
 3     For the County of Napa, County of Sonoma, County of
       Mendocino, City of Santa Rosa, and Individual-
 4     Plaintiffs Bernard Krause, et a1.; Demetrie Simmons,
       et af.; and Adrian John, et al. :
 5           BARON& BUDD, P.C.
             BY: BRITT K. STROTTMAN
 6           Attorney at    Law
             3702 Oak Lawn Avenue, Suite 1100
 1           Dal l-as, Texas 15219- 4287
             (214) s21-360s
 B           (214) 520-1181 Fax
             bstrottmanGbaronbudd . com
 9
10           THORSNES BARTOLOTTA McGUIRE LLP
             BY: JOHN "MICKEY" F. McGUIRE
11           Attorney at Law
             2550 Fifth Avenue, 11th Eloor
72           San Diego, California  92703
             (679) 236-9363
13           (679) 236-9653 Fax
             mcguire G tbmlawyers . com
74
15
t6
L1
1B    Also Present:
t9           AMY CHAU,   Paralegal,       COTCHETT PITRE      & McCARTHY LLP
20           SOUFOU   LEE, Videographer
27
ZZ
23
24
25


                                                                  Page 6
                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 8 of 80

                                       DRAFT FINAL

 1                                       INDEX
 2     W]TNESS                                                         EXAMINATION
 3     BRIAN JAMES BIANCARDI                                                            PAGE

       Volume I
 4              BY MR.   CAMPORA                                                          11

 5

 6

 l                                     EXHIBITS
 8     NUMBER                          DESCRIPTION                                  PAGES

 9     Exhiblt 0070-001      ''   PLAINTI FFS     '   AMENDED NOTICE       OF             25
10                           TAKING DEPOSITION OF PERSON                   MOST

11                           QUALTFIED AT PG&E AND REQUEST                   FOR

L2                           PRODUCT]ON OF             DOCUMENTS ALL
13                           EIRES" and "PROOF OF SERVICE";                     6

L4                          page s
15

T6     Exhibit 0070-002 Typed list               of Bates      numbers,.                  25
L1                      1 page
18

t9    Exhibit 0070-003 "PGE-CPUC_O0005652 Metadata";                                      41

20                     Bates PGE-CPUC_00005552
27                           PGE-CPUC         00005660; 10 pages
22

23    Exhibit 0070-004 "ORDER TO SHOW CAUSE WHY PG&E'S                                    OZ

24                          CONDITIONS OE PROBATION SHOULD                    NOT

25                          BE MODIFIED";              4   Pages

                                                                           Page     1

                                   Veritext Legal S olutions
                                        866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 9 of 80

                                   DRAFT FTNAL

 1                         EXHIBITS (Contlnued)
 Z     NUMBER                      DESCRIPT]ON                         PAGES

 3     Exhibit 0070-005 "PGE-NBE-TAR-0000L68611 Metadata",.                66

 4                      Bates PGE-NBF-TAR-0000 1 6 861 1
 5                          PGE-NBF-TAR-0000L68682; 7 pages
 6

 1     Exhibit 0070-006 "PGE-NBE-TAR-0000148890 Metadata";                 12

                        Bates PGE-NBF-0000148890 -
 9                          PGE-NBF-0000148891; 3 pages
10

11     Exhibit 0070-007 Email series dated L0/3/2071,                      81

t2                      "Sub;ect: RE: Daily Rel-iability
13                      Scorecard 02-Oct-201J"; Bates
t4                          PGE-NBF-0000818192
15                          PGE-NBF-0000818802
76

71

18                     PREV]OUSLY MARKED EXHIBITS
L9    NUMBER                       DESCRIPT]ON                         PAGES

20    Exhibit 0052-008 "Pacific Gas and Electric, Summary                  60

2L                     and Analysis of Vegetation-related
22                     Fire Incidents on PG&E Electric
23                     Powerlines, 2001-2012" ; Bates
24                     PG&E-JCCP 136135 PG&E JCCP
25                          136145

                                                                Page   8

                               Veritext Legal Solutions
                                    866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 10 of 80

                                          DRAFT FINAL

 1      San Erancisco, Calj-fornia;     Wednesday, January 16, 2079

 2                              10:03 a.m
 3


 4                   THE VIDEOGRAPHER: Good      morning.        We are

 5      going on the record at 10:03 a.m. on Wednesday,                   10: 03:03

 6      January 16th, 2019.

 1                   Please note that the microphones are

        sensitive    and may pick up whisperings,       private

 9      conversations,    and cel1u1ar interference.

10                   Please turn off al1 cell phones or place             10:03:16

11      them away from the microphones as they can interfere

72      with the deposition audj-o.

13                   Audio and video recordlng will       continue to

74      take place unless al-l parties      ag,ree to go off the

15      record.                                                           10:03:25

1-6                  This is Media Unit 1 of the video-recorded

77      deposition of Brian Biancardi,       taken for counsel by

1B      Plaintiff,    in the matter of California       North Bay

79      Fire Cases and Related Cross-Actions,         filed      in the

20      Superior Court, State of CaIi-fornia,        County of            10:03:39

21      San Francisco, JCCP No. 4955.

22                   This deposition is being held at Veritext

23      Conference Center, located at 160 Pine Street,

24      Sulte 710, in San Francisco, California.

25                   My name is Soufou Lee, from the firm                 10:03:57

                                                                          Page   9



                                      Veritext Legal Solutions
                                           866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 11 of 80

                                              DRAFT FINAL

 1      Veritext    Legal Solutions,       and I'm the videoqrapher             10:03:59

 2      The court reporter        is Catherine Ryan.

 3                   I am not related to any party in this

 4      action,    nor am I financially        interested     in the

 5      outcome.                                                                1O:04:08

 6                   Counsel and all present in the room and

 1      everyone attending remotely wi-I1 now state your

 I      appearances and affj-l1atlons          for the record.

 9                   If there are any objections            to proceeding,

10      please state them at the time of your appearance,                       10:04:17

11      beginning with the noticing           attorney.

72                   MR. CAMPORA: Good morning.              Steve   Campora

13      for various individual         plaintiffs.

74                   MR. PITRE: Buongiorno.            Erank Pitre for

15      the plaintlffs.                                                         L0:,04:,2'7

16                   MR. EVERAKES: Good morning.              Jordan

71      Everakes for various subrogati-ng plaintiffs.

1B                   MS. NORTH: Good morning.             JuIie North,

1_9     Cravat.h, Swaine & Moore, for          PG&E   and the witness.

20                   MS. PATERNO: Beatriz Paterno, Cravath,                     10:04:39

2t      Swaine & Moore, on behaff of the wj-tness and                PG&E.

22                   MR. CAMPORA: On the phone we have Cralg?

23                   MR. SIMON: Craig Simon, Berger Kahn, on

24      behalf of plainti-f   f   s.

25                   MR. CAMPORA: Sal1y?                                        10:04:50

                                                                               Page   10

                                         Veritext Legal Solutions
                                               866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 12 of 80

                                                   DRAFT FINAL

 1                     MS. NOMA: Sa1Iy Noma, subrogating                           70 :04:.52

 2      plaintiffs.

 3                     MR. CAMPORA: Robert?

 4                     MR. JACKSON: Robert Jackson on behalf of

 5      individual      plaintiffs.                                                10:04:58

 6                     MR. CAMPORA: Mickey? Mickey McGuj-re, are

 1      you stilf      on the phone?

 8                     MR. McGUIRE: I'm sorry.                I had my mute

 9      on.     Mickey McGuire on behalf of individual

10      plaintiffs.                                                                10:05:15

11                     MR     CAMPORA: Britt?

t2                     MS     STROTTMAN: Britt             Strottman, Baron   &



13      Budd,    for publ-ic entity          plaintj,ffs

74                     MR. CAMPORA: Anybody else on the phone?

15                     (No response.     )                                         10:05:26

76                     THE VIDEOGRAPHER: Thank you

1,1                    Would the court reporter              please swear in

18      the witness.

19                            BRIAN JAMES BIANCARDI,

20      having been administered an oath, was examined and                         10:05:39

2I      testified      as follows:

22                                    EXAMINAT ION

23      BY MR.      CAMPORA


24              Q      Could you state your fu1I name for the

25      record, please, sir.                                                       70   :05:42

                                                                                  Page   11

                                              Veritext Legal Solutions
                                                    866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 13 of 80

                                              DRAFT FINAL

 1              A       Yes.     Brian James Bi-ancardi.                         10: O5:43

 2              o       Mr   . Biancardi, my name is Steve      Campora.

 3     We     were just introduced off the record.

 4                      We're here today for your deposition,             but

 5     it's     your deposition as the person most qualified                     10:05:55

 6     from Paciflc          Gas e El-ectric Company.

 1                      Do you understand that?

 B              A       I do.

 9              Q       And do you understand that you'll            be

10     testifying        today just as if    the corporation were                10:06:02

11     spea king    ?


72             A        I do.

13              Q       So the answers that you give are as if

l4     PG&E     was answering the questlon.

15                      Do you understand that?                                  10:06:09

16             A        I do understand that.

71              Q       Okay. Have you ever given a deposition

1B     before?

19             A        I have not.

20              Q       This is your first     time?                             10:06:14

2t             A        It is.

22             Q        Well, I'm going to cover some ground rules

z3     just to make sure you and I are on the same page.

24                      Have you had -- first      of all,    have you had

25     an opportunity           to discuss with your attorney what          a    10:06:23

                                                                                Page   72


                                          Veritext Legal Solutions
                                               866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 14 of 80

                                             DRAFT FINAL

 1     deposition is ?                                                           10:06:25

 2              A      We've discussed it,     yes.

 3              Q      Okay. Duri-ng the course of thls
 4     depositj-on, if you see where I'm going wj-th a
 5     question and you answer before I'm doner lour answer                      1O:06:31

 6     will     break up the question and the record, and              we


 1     don't want that to happen. So if you wait until                      I

 8     finish       the questions,   1'11 wait until      you finj-sh the

 9     answers, okay?

10              A      Agreed.                                                   10:06:41

11              Q      The oath you just     took is the same oath

l2     you would take if you were testifying              in court.

13                     Do you understand that?

t4              A      Ido

15              Q      The same penalties    of perjury     apply as if          70:.06241

t6     yourre testifyj-ng        in court

71                     Do you understand that?

18              A      I do.

19              Q      During the course of the deposition,            if

20     you don't know the answer to a question because you                       10:06:52

27     don' t        you don't have the information,         teII     me you

22     don't have the answer.          Don't guess and don't

23     speculate.        But if you do have an answer based            on

24     the facts that you have and a best estimate,                 I'm

       entitfed      to that                                                     10:07:05

                                                                                Page   13

                                        Veritext Legal Solutions
                                             866 299-5t27
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 15 of 80

                                            DRAFT FINAL

 1                    Do you understand?                                      1O: O7:05

 2           A        ldo

 3           Q        Do you know the difference       between a guess

 4     and an estimate?

 5           A        Yes.                                                    1O:07:09

 6           Q        Good. Okay.

 1                    Itrs    not an endurance contest.        1f you

 8     want to take a break today, lust say you want to

 9     take a break, but 1f there's          a question pending, I'm

10     goj-ng to ask you to answer t.hat question before                we    l0:01 :20
11     break, okay?

72           A        Understood.

13           Q        AlI right.     During the course of the

74     deposition,      if    you don't understand my question, you

15     need to stop me and tell         me you don't understand the           70 :,01 :21

76     question, because if you answer it,            I'm going to

t1     assume you understood it.          The record may reffect

1B     you understood j-t.         But if you have to go back later

79     and change that answer and telf           us you didn't

20     understand the question, then we're groingr to              comment    10:07:37

27     on that and perhaps -- perhaps affect            your

22     credibility.

23                    Do you understand that?

24           A        I do.

25           Q        Okay. When the deposition        is over, it's          70 :,01 : 42

                                                                             Page   14


                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 16 of 80

                                               DRAFT FINAL

 1     typed into a booklet form.              You get a chance to read      10:07:45

 2     and review your testimony, make any changes to that

 3     testimony you think are appropriate. You can't
 4     change the questions, but you can change your

 5     answers. But if         you   make a    change/ I can      comment    10:07:53

 6     1r         on it   or any other attorney in this room can

 1     comment on it        and perhaps suggest you're being less

 B     than honest

 9                    Do you understand that?

10            A        I do.                                                 10:08:01

11            Q       Okay. Any reason why you can't go forward

72     and give      US   your best testimony?
13           ANo

74            Q       You're not sick?         You haven't taken any

15     narcotics?         You're good to      go?                            10:08:10

76           A        That's correct

L1            o       Okay. What's your educational background?

1B           A        BS in public     affairs,      Indiana Unlversity,

t9     2040; MBA, Golden Gate Universj-ty,                2aL0; certified

20     arborj-st since 2006; certified project                manager.       10:08:35

27           Q        What did you do in order to obtain your

22     certificate        as a certified      arborist?

23           A        The International        Society for

24     Arboriculture        has a exam, whi,ch I sat for and

Z)     pas s ed                                                              10:09:03

                                                                            Page   15

                                           Veritext Legal Solutions
                                                  866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 17 of 80

                                                      DRAFT FINAL

 1                 Q      Did you take any claeses before takinq the                      10:09:04

 2      exam   ?



 3                 A      No, on-the-job          training.

 4                 Q      So you didnrt       attend any seminars?               You

 5      didn't         have any text,      notebooks, anything like                       10:09:12

 6      that   ?


 1                 A      There were texts.            There were notebooks.

 8      There's a study manual that is issued by the ICA

 9      (sic),         the International          Society for Arboriculture.

10                 0      Did you have any in-field               training      before    10:09:25

11      you took your test as a certifi-ed                    arborist?

72                 A      On-the-job training,           yes.

13                 Q      Who   provided -- who was your supervisor

74      when you got cin -- on-the-job                  training      to become a

15      certified         arborist?                                                       10:09:38

76                 A      Bob -- or Robert Urban.

71                 Q      Is that when you worked for               ACRT?

1B                 A      It was, y€s.

19                 Q      Are you a certified           utility      arborist     or

20      just a certlfied              arborist?                                           10:09:55

21_                A      I'm no longer a certified               utility

22      specialist;         however, I was.            I did not -- did not

        renew that certification.

24                 Q      Okay. When -- during what years were you

25      a certified         utility      arborist?                                        10:10:04

                                                                                         Page   16


                                                  Veritext Legal Solutions
                                                       866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 18 of 80

                                                          DRAFT FINAL

 1                A             2006 or '7 to 207L or '72.             I don't    have      10:10:15

 Z     the exact dates.

 3                Q             You afso said you were a certified               project

 4     manager

 5                A             That's correct                                              10:10:30

 6                0                   1s that right?
 1                              Who was      that certificate      issued by?

 B                A             Through the Project Management Institute,

 9     PMI

10                Q             When      did you obtain that certificate?                  10:10:37

11                A             In 2009.

72                Q             Any other certifi-cates          that you hold?

13                A             No.

74                Q             Other than a driver's           li-cense, have you

15     held any llcenses in the state of Cafifornia?                                        10:10:50

76                A             Not to my knowledge.

t1                Q             When you got your degree in public               affairs

1B     at Indiana, did you take any classes in

19     a   rbo   ri   cu   L   ture   ?


20                A             I did     not.   .                                          10:11:04

27                Q             And I take it,       when you got an MBA at

22     Golden Gate, you didn't                       take any classes in

23     arboriculture?

24                A             That's correct.

z5                Q             Is it correct,        sitting   here today, that            10:11:12

                                                                                           Page   17


                                                      Veritext Legal Solutions
                                                           866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 19 of 80

                                                    DRAFT FINAL

  1     you haven't had any training                 or education regarding            10:11:15

  2     arboriculture,           other than on-the-job         training      at

  3     either ACRT or           PG&E?


  4              A         That's -- that's       correct.     I dld have         a


  5     course -- week-l-ong course with ACRT 1n Ohlo in                               10:11:25

  6     2005.

  1              Q         Is that the course that you took before

  B     you became -- they sent you to the field?

  9              A         That was cl-assroom time and -- and field

10      time, yes      .                                                               l0 : Il:.   42

11               Q         At the beginning of your job?

72               A         No, in the -- in the middle of my job,

13      2005, with -- wlth             ACRT.

74               Q         Okay. And that lasted how many days?
1tr
rJ               A         That was a week-long course.                                10:11:51

L6               Q         And was there an ACRT traj-ning manual-?

7'7              A         There was.

1B               Q         You still     have it?

19               A         I don't be]ieve so.

20               Q         That ' s okay.      I have one.                             70:.12:.04

27                         Give me your employment history            since
              'l aaa
22      aal
        evf   f eYU.



23               A         After graduating col1ege, I worked for

24      Enterprise Rent-a-Car in Washington State.                         After

        that,      I worked f or Cl-i-max Cl imbing Gear in Portland,                  1-0   :72 :,25

                                                                                      Page    18

                                                Veritext Legal Solutions
                                                     866 299-5127
         Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 20 of 80

                                                     DRAFT FINAL

     1     Oregon. After that,            I spent two years working                   70 : 12 :32

     2     vofunteering         with the Peace Corps in Nepa1. After

     3     that,       I worked at a bicycle         shop in Seattle for       a

     4     few months before being hired on to                 ACRT

     5             Q       I take it/     at Enterprise,       you didn't     gain    70212:.56

     6     any experience with regard to arbor-

     1     arboricufture, did           you?

     8             A      No

     9             O      And with Climax, you didn't            gain any

10         experience or training              with regard to arboriculture,          10:13:06

11         did you?

L2                 A      A l-ot of the climbing training             that

13         happens in rock climbing is transferabl-e over to

14         tree climbing

15                 Q      Okay. We11, so dj,d you               were you              10:13:17

L6         anythlng in your work at Climax help you identify

71         facility-protect        trees?

18                 A      No.

t9                 Q      What about when you were in the Peace

20         Corps; anything there transfer               as      with regard to        10:13:30

27         experience 1n arboriculture?

22                 A      Yes.    I was a environmental- awareness

23         vol-unteer, working on various forestry                projects.
.A
                   Q      Tell me what you did

25                 A      I worked with a 1ocal school, taught                        10:13:49

                                                                                     Page   19

                                                 Veritext Legal Solutions
                                                      866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 21 of 80

                                            DRAFT FINAL

 1      substitute    science for eighth grade in NepaI, worked                10:13:52

 2      with a focal sma11 conservation and forestry

 3      department with the local- district          of -- of      Rasuwa

 4      in -- in the mountains of Nepal and formed a nature

 5      club where we built        a tree nursery and used that                10:14:11

 6      tree nursery to stabilize        landslides.
 '7
             Q       Okay. Are the trees in Nepal similar                to

 8      the trees in California?

 9           A       Simifar species.

10           Q       Similar species?                                          7a:.74:29

11           A       Si-milar species r !e s .

L2           Q       Okay. So Ponderosa Pine, for example?

13           A       A pine tree.

l4           Q       Okay. Gray Pine?

15           A       No.                                                       10:14:34

16           Q       Valley Oak? Va11ey Oak?

71           A       No.

18           Q       Blue   Oak?

19           A       No.

20           Q       Live   Oak?                                               10:14:40

2t           A       No.

22                   Specles, not -- not genus.         Sorry.

23           Q       I understand.

24                   How about when you worked for the blcycle

25      shop; I take it no experience there relating                to         10:14:51

                                                                              Page 20

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 22 of 80

                                                        DRAFT FINAL

 1     arboricufture, true?                                                              10:14:53

 2                ANo

 3                o         Thatrs correct?

 4                A         That's correct.
 5                o        And then you went to work for ACRT in what                    10:14:57

 6     year   ?



 1                A         In   2004.

 8                o         In what capacity?

 9                A        As an inspector

10                O         So PI ?                                                      10:15:07

11                A         I started with a contract wi-th Fl-orida

l2     Power e Llght,               so the terminoloqy was different.

13                Q         Is it     the equivalent of a PI?

74                A        Yes.

15                Q        And when I say "PI,"              you understand I'm          10:15:17

16     talking            about what     PG&E   calls       a "pre-inspector"   ?



71                A        Yes.

18                O        So your job dutles would have been to go

t9     out and inspect lines and fooking for vegetation

20     issues         ?                                                                  10:15:28

2L                A        Yes.

22                o        How long did you do that?

23                A        I was employed with ACRT from December of

24     2004 until           March 21Lh of        2OO1   .



25                Q        And at al1 times when you worked for                 ACRT,    10:15:39

                                                                                        Page   21

                                                 Veritext Legal Solutions
                                                        866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 23 of 80

                                               DRAFT FINAL

 1      were you a -- the equivalent of a preliminary                   -- or      10:15:41

 2      a pre-inspector?

 3            A      No.

 4            Q      Okay. So what was your job after

 5      pre- inspe ct i on ?                                                       10:15:48

 6            A      Supervisor.

 1            Q      And you supervised pre-inspectors?

 B            A      I supervised pre-inspectors,            correct.

 9            Q      When      did you become a supervisor?

10            A      I had a few rotational          positions     in 2005,        10:15:55

11      and I officially        became a supervisor       in 2006.

I2            Q      Where were you working when you became                   a


13      supervj-sor?

1,4           A      In the East Bay.

15            Q      And what -- was ACRT doing work for                PG&E       10:16:10

16      at that tlme?

71            A      They were.

18            Q      So tn 2006, were you promoted from

19      supervisor?

20            A      In 2006, f was promoted to a supervisor.                      10:16:19

27      In 2001, I was promoted to -- hired on to                PG&E.

22            Q      Okay. So the two jobs -- two job -- job

23      categories you had at        ACRT    were -- number one         j-s

24      a -- what we call        a "pre-inspector"       -- what      PG&E


25      cal-1s a "pre-inspector"       ?                                           10:16:38

                                                                                  Paqe 22

                                           Veritext Legal Solutions
                                                866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 24 of 80

                                                      DRAFT FINAL

  1                A   Correct.                                                         10:16:40

 2                 Q   And number two is a supervisor of

  3     pre- j-nspectors      ?



  4                A   Yes.

  5                Q   And you didn't              hold any other jobs at               10:16:43

  6     ACRT   ?



  1                A   No.

  B                Q   And other t.han the class you told me about

  9     that lasted for a week in 2005, did you receive any

10      other classroom training                   from    ACRT?                        10:16:51

11                 A   No.

72                 Q   So when you first              went to work as         a

13      pre-inspector         in 2004, you had no cfassroom training

t4      before going out into the field?

15                 A   No.                                                              10:17:04

16                 Q   That's     co   rrect   ?


l'l                A   That's correct.

18                 Q   That was in Fforida?

79                 A   That was in Florida,                 correct.

20                 O   And, to your knowledge, is the training                          10:17:13

27      the same here in Cafifornia;                      that   ACRT   hires people

22      and puts them in the field                   without any additional

23      t ra i ning?

24                     MS.    NORTH:      Objection.             Argumentative.

25

                                                                                       Page 23

                                                   Veritext Legal Solutions
                                                          866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 25 of 80

                                                 DRAFT FINAL

 1      BY MR. CAMPORA:                                                          L0:.l'7 222

 2               Q    If you    know?

 3               A    Irm unsure of their         exact training

 4      practices.

 5               Q    Okay. Did you receive -- when you worked                   70:11 :28

 6      for ACRT, did you receive any traininq                from any   PG&E


 1      employees?

 8               A    I worked with      PG&E    employees as    a

 9      pre-inspector        and as a supervisor with         ACRT.

10               Q    Yeah, but my question ls different.                        10:17:55

11                    My question is:           Did any   PG&E employees

1-2     provide you with any training             while you worked at

13      ACRT ?


74               A    I -- I believe so.

15               Q    Who?                                                       10:18:06

16               A    At the time, the loca1 supervisor was              Doug

77      McPherson, and the Iocaf vegetation program

18      manager -- or they called them at the time

19      "foresters"     -- was Dee McDonough.

2A               Q    What training      did Mr. McPherson give you?             10:18:28

21"              A    And the    PG&E   staff    at the time would --
aa      woul-d routinely       review procedures with focaf staff.

23               Q    What procedures did Douq McPherson revj-ew

24      with you?

25               A    I can't recaff which exact procedure.                      l0 :78 : 42

                                                                                Page 24

                                          Veritext Legal Solutions
                                                  866 299-s127
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 26 of 80

                                                DRAFT FINAL

 1              Q     What about Mr.            is that Mr. McDonough or         10:18:44

 2       Ms.   McDonough?

 3              A     MS


 4              a     What training        did Ms. McDonough give you?

 Jtr            A     EquivaJ-ent procedures          .                          10:18:54

 6              O     Equivalent to what?

 1              A     Equivalent to what Mr. McPherson

 8              O     The ones you can't remember?

 9              A     Exactly.

10              0     Any other      PG&E   employees give you any               70 :79 z 02

11       other training,       to your knowledge?

72              A     Not to   my    knowledge.

13                    MS. NORTH: I should have objected to that

74       as vague.

15                    MR. CAMPORA: I probably should mark both                   10:19:34

l6       of those in that order.

11                    (Exhibit      0070-001 and Exhibit         0070-002

1B                    were marked for identiflcation              by the

79                    court reporter.       )



20                    MS. NORTH: Thank you.                                      10:19:38

27                    MR. CAMPORA: This witness is Witness 70,

22       and we have just marked Exhibits                 1 and Exhibi-t 2 to

23       this deposition,        so ltrs    Exhibit       70-001 and

24       Exhibit    10-002.

25              Q     I've put in front of you, sir,              a              10:19:59

                                                                                Page   25

                                            Veritext Legal Solutions
                                                 866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 27 of 80

                                            DRAFT FINAL

 1      deposition notj-ce which has now been marked              as     10:20:01

 2      Exhibit   70-001.

 3                  Have you seen this      noti-ce before?

 4           A      I have.

 5           Q      When    did you first   see it?                      70 :20 :01

 6           A      Monday.

 1           Q      Monday, January the --

 8           A      Fourteenth.

 9           o      --   14rh?

10           A      That's correct.                                      ].0:,20:20

11           Q      Dld you see that this notice required the

1"2     production of various documents --

13           A      r did.

74           O      -- starting     on page   4?

15                  Did you review those document requests?              10:20:31

L6           A      Can you repeat the question?

71           Q      Sure.

1B                  If you l-ook at page 4, there's        a document

t9      request on this -- in this notice,         and they're

20      Document Requests 1 through 7.                                   L0:.20:48

27                  Did you see those document requests?

22           A      I did see thls document request, y€s.

23           Q      Did you review the document request?

24           A      I did review the document request.

25           O      What did you do, if       anything, to make sure     70 :27 :02

                                                                        Page 26

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 28 of 80

                                           DRAFT FINAL

 1     the documents responsive to these requests were                        10 :2L :0          4


 2     produced?

 3             A     Eor this,    I verified     with counsel-.

 4             Q     So what did you do? Did you go back and

 5     look on the computer or in any databases that you                      l0 :27 :25

 6     have to see whether aI1 documents responsive to

 1     these requests were produced?

 8             A     I did not.

 9             Q     Di-d you check to see if       there were

10     documents that were responsive to these requests on                    10:21:33

11     your database?

72             A     I did not.

13             Q     Okay. So you dld nothing with regard to

t4     finding     documents to produce here today,' is that

15     true?                                                                  1-0   :,2l   :,   4L

76                  MS. NORTH: Objection.           Argumentative.

l1                   THE WITNESS:     I was told that these

18     documents were produced

19     BY MR. CAMPORA:

20             Q     Okay. My question, sir,         is:      Dld you   do    70:27:46

27     anything to verify        that yourself,     since you're the

22     one here testifying        under penalty of perjury?
23             A    No.

24                  MS. NORTH: Objection.           Argumentative.

25

                                                                             Page    21

                                       Veritext Legal Solutions
                                               866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 29 of 80

                                            DRAFT FINAL

 1      BY MR. CAMPORA:                                              70 :,21-    :,   54


 2             Q      Okay. So sitting     here today, you don't

 3      know, of your own knowledge, whether these documents

 4      were produced or not, true?

 5                   MS. NORTH: Objection.         Argumentative.    1n. . ZL
                                                                     LW    ra. - nn
                                                                                 WV



 6                    THE WITNESS:    Not necessarily.
 '7
        BY MR. CAMPORA:

 8             Q      Okay. We1l, so tell      me which documents

 9      that you know that respond to these seven requests

10      were produced.                                               70 :22 :,0B

11             A      Again, it    is my understanding that I've

72      been assured through my employer that these were

13      produced.

74             Q      lrm not asking you what somebody efse told

15      you.   I'm asking you what you did                           70 :22 :71

16                    Sitting    here today, you have no personal

71      knowledge that any of these documents were produced,

18      do you?

19                    MS. NORTH: Objection.        Asked and

20      answered.                                                    1-0   :22 :,25

2l      BY MR.     CAMPORA


22             Q      Correct?

23             A      Again, not necessarily.

24             Q      Okay. WeIl, teff     me what personal

1tr     knowJ-edge you have that any one document was                1-0   :,22 :32

                                                                    Page    28

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 30 of 80

                                                 DRAFT FINAL

 1     produced.                                                           10 :,22 :35

 2                A    May I ask how you expect me to exemplify

 3     that   ?



 4                Q    Do you know what "personal knowledge" is?

 5                A.   Ido                                                 70 :22 : 47

 6                O    Okay.    It means that you either saw it
 1     being produced/ confi-rmed it was produced, saw the

 8     list       of documents that was produced.

 9                     So do you have personal knowledge that any

10     document responsive to these requests was produced?                 70 :22 : 55

11                A    Yes. Aqain --

72                Q    Which ones?

13                A--Iwas

14                Q    Okay. Bei,ng tofd doesn't count             as

15     personal knowledge.                                                 10:23:05

L6                     MS   . NORTH:   Obj   ection .   You' re being'

\1     arqumentative.

18                     MR. CAMPORA: No, I'm not.

19                     MS. NORTH: Yesr lou dr€.

20     BY MR. CAMPORA:                                                     10:23:09

27                Q    Who   told you -- who told you all           the
22     documents were produced?

23            A        Counsef told     me.

24                Q    Okay. So all      you know i-s what counsef

25     told you, right?                                                    7a:23:L4

                                                                          Paqe 29

                                             Veritext Legal Solutions
                                                  866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 31 of 80

                                              DRAFT FINAL

  1           A     That's correct.                                                  10:23:15

  2           Q     So you have no personal knowledge, right?

  3                 MS   . NORTH:   Obj   ection.    Asked and

  4     answered. Argumentative.            Please move on.

  5                 MR. CAMPORA: No.                                                 L0 :23 :20

  6           Q     You can answer the question.

  1                 MS. NORTH: Again --

  8                 MR. CAMPORA: He hasn't answered it                    yet.

  9                 MS. NORTH: Yes, he has.

10      BY MR. CAMPORA:                                                              1O -.23    |25

11            Q     You have -- all        you know is what your

L2      Iawyer told you, right?

13            A     That's correct

t4            O     Category number one, beginning on page                      2


15      -- category number one is:            "The location     of each              l0223:.41

1"6     FPT tree focated as part of the following               audits, "

I1      and then there are five audits listed.

18                  Do you see that.?

19            A     I do.

2A            Q    Are you the person most qualified                 to              70 :,23 :,51

21-     testify   here today as to the location           of each         FPT

22      tree that was i-dentifled         in those audits?

23            A     I    am.

24            0    What did you do to prepare yourself                    to

25      answer those questions?                                                      70 :24 :01

                                                                                    Page   30

                                          Veritext Legal Solutions
                                               866 299-5t27
         Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 32 of 80

                                                DRAFT FINAL

     1           A       I have reviewed with counsel these audits              70 :24 :7L

 2                O      Okay. So when you review the audit,         the

 3         audit doesn't say where the FPT tree is, does it?

 4               A       The audit report does not say where the

 5         EPT tree is.                                                         l0:.24:28

     6            Q      Okay. So what did you do to identify            the

 1         ]ocation of each EPT tree identified          in those

 B         audits?
 9               A       We   reviewed a number of them         of the

10         focations using the work request and the field            data       70   :24:31

11         shee t s

l2               Q       When you say "wer " you mean you and your

13         lawyer?

t4               A       The two counsel sitting     next to   me


15               Q       Okay. Did you review it with any other                 L0:.24:,48

t6         employees of       PGcE?

71                       MS. NORTH: Obj ectlon.      Vague

1B         BY MR.     CAMPORA


19               Q       Do you understand my question?

20               A       There were other fol-ks that Irve spoken to            L0   |24|59

27         in prep-        in preparation   for this

22               Q       Okay. So for this category, what
a)         employees, if any, from       PG&E   did you speak with?

24               A       For this categ'ory, I spoke with Eric

25         Oldford                                                              10:25:13

                                                                               Page   31

                                          Veritext Legal Solutions
                                                866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 33 of 80

                                                  DRAFT FTNAL

 1                 Q         Anyone else?                                           l0   :,25 :79

 2                 A         No.

 3                 Q         Did Mr. Oldford give you the location            of

 4      any FPT tree that was identified                 in any of those
 tr
 J      audits?                                                                     10:25:33

 6                 A         The locations   were provided in the field
 't     data sheets.

 8                 Q         Who   gave you the field    data sheets to

 9      revi      ew   ?



10                 A         Counsel.                                               10 :25 :52

11                 Q         Do you not know where the field        data

72      sheets are at              PG&E?


13                 A         I do not. have -- yes, I do know where they

74      are   .



15                 Q        Okay. But you relied        on your lawyer to           10:26:00

t6      give you the documents?

71                A         Yes.

1B                          MS. NORTH: Objection.        Argumentative.

19      BY MR. CAMPORA:

20                 Q         So other than talking      to your lawyer and          70 :,26 :,01

IT      looking at documents given to you by your lawyer and

22      talking            to Mr. Oldford, did you do anything efse to

23      prepare to answer the quest j-ons i-n category                   1?

24                A         No.

25                Q         Category 2 is:     "The nature of the         WORK,     70   :26:20

                                                                                   Page   32

                                              Veritext Legal Solutions
                                                   866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 34 of 80

                                              DRAFT FINAL

 1      l-f any, prescribed for each FPT tree identifled                 in      l0 :26 :,22

 2      the following      audits,"    and, again, j-t lists         the one,

 3      two         five audits.

 4                     Do you see that?

 5              A      I do.                                                     LO:.26:32

 6              Q      And it   says that "WORK" means cutting,
 '7
        trimming, removal, or inspection            of the subject

 8      tree.

 9                     Did you understand that when you read it?

10              A      I do.                                                     70 :26 :39

11              Q      Okay. What did you do to prepare to

72      testify      in thi-s cateqory?

13              A      To understand the nature of the work, you

74      need to understand the trim code assigned by the

15      inspector,      and those are avail-able on the work                     10:26:51

L6      requests.

71              Q      Okay. So what documents did you review to

1B      prepare to testlfy?

19              A      The work request assoclated with the fleld

20      data sheets that list         the focations and trees for                t0:.21 :06

21_     these audits.

22              Q      Okay. And where did you get t.he documents

23      to review?

24              A      From counsef.

25              Q      Were those documents not available            to you      70:21 :15

                                                                                Page   33

                                          Veritext Legal Solutions
                                               866 299-51,27
        Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 35 of 80

                                                     DRAFT FINAL

  1       aI   PG&E?                                                                    70:.21 :16

  2                        MS. NORTH: Objection.            Argumentative.

  3                         THE WITNESS: Those documents are

  4       availabl-e to        me.

  Jtr     BY MR. CAMPORA:                                                               70:21 t27

  6                  Q      Okay. But the only documents you looked

  1       at were the ones given to you by counsel; is that

  8       true   ?



  9                  A      That's correct.

10                   Q      Did you revj-ew      PG&E   database to see if              \0:21 :29

11        there were any other documents available?

t2                         MS. NORTH: Objection.            Vague.

13        BY MR. CAMPORA:

74                   Q      Do you understand my question?

15                   A      Yes, I do.                                                  l0:21 :40
76                   Q     Okay. Did you review the            PG&E database      to
l1        see if         there were any other documents available            to

18        provide information            on this topic?
'19                  A     Yes.      There --

20                         MS. NORTH: Objection.            Vague.                      70 :,21 :, 49

2l                         Go ahead.
aa                         THE WITNESS:         There was one location      where

23        I did search the database.

24        BY MR. CAMPORA:

25                   Q     Okay. What database dld you search?                          l0   :,21 : 55

                                                                                       Page   34


                                                 Veritext Legal Solutions
                                                      866 299-5t27
         Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 36 of 80

                                                     DRAFT FINAL

     1             A      The Vegetatj-on Management Database, or                    70 :21 :,51

 Z         VMD


 3                 Q      Okay.   Wh   j-ch location      d   j-d you search the

 4         database for?

 5                 A      I do not reca]    l-                                       70 :,28 :,04

     6             0      Did you do that search with -- with

 1         counsel or by yourself?

 8                 A      With counsel in the room.

     9             Q      Okay. So in order to prepare for this,

10         you reviewed documents provided to you by counsel,                        10:28:15

11         with the exception of one Iocation,                   which you looked

t2         at on the database?

13                 A     'That's correct.
1,4                       MS. NORTH: Objection.               Vague

15                        Go ahead.                                                  1-0   :,28 :22

76         BY MR.      CAMPORA


t1                 Q      Did you speak with any employees of

18         PG& E


79                        MS. NORTH: Vague. Objection.

20         BY MR. CAMPORA:                                                           l0 :28 :26

2T                 O          in preparing for thj-s category?

22                        MS. NORTH: "This category" being
a)         caLegory      2?

l4                        MR. CAMPORA: Rlght.

25                        THE WITNESS: NO.                                           l0    :,28 :31

                                                                                    Page    35

                                                 Veritext Legal Solutions
                                                      866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 37 of 80

                                                DRAFT FINAL

  1     BY MR. CAMPORA:                                                         70 :,28 :31

  2              Q       So the      the entirety     of the information

  3     you have to respond to this cat-                  category     comes

  4     from documents given to you by counsel, with the

  5     exception of one focation,            true?                             t0:,28:44

  6              A       That's correct.

  1              o      Number 3:     "The date and time when          WORK,


  B     if any, was performed on each EPT tree,                 identifi-ed

  9     in the following          audits, " and, again, there are five

10      audi t   s   listed.                                                    10:28:57

11                      Do you see that?

1-2              A       I do.

13               o      What did you do to prepare to answer

74      questions on category          3?

15               A      The date and time for work in --                        l0   z   29   :0'l

16      associated with these audits is, again, on the work

71      requests, which were, again, provided by counsel.

1B               Q      Did you revlew any documents on the             PG&E


19      database yourself         to determi-ne -- to obtain

20      information         to answer questions regarding                       70:.29:,24

21-     category       3?

22               A      None except for the location          I stated

23      earli-er.

24               Q      Okay. So the sum -- did you talk to any

25      employees to get information             regarding category       3?    70 :29 :35

                                                                               Page      36

                                            Veritext Legal Solutions
                                                 866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 38 of 80

                                                 DRAFT FINAL

 1              A      I did not.                                                     10:.29:31

 2              a      So the sum and substance of your basis of

 3     information          is documents given to you by counsel

 4     wj-th the exception of your review of one locati-on                      on

 5     the   PG&E    database, true?                                                  L0:.29:46

 6                     MS   . NORTH:   Ob   j ecti-on.

 7                     THE WITNESS:         Thatrs correct.

 8     BY MR. CAMPORA:

 9              Q      Number 4:     "The date arid time when           WORK,


10     if any, was performed on each FPT tree, ldentlfied                             10:29:55

11     in the following         audits."

72                     And just so we have a clear record,

13     category 3 was work performed after                 the subject

74     audit.       Category 4 was work performed before the

15     subj ect audit.                                                                10:30:09

76                     Did you understand that when you were

71     prepa ri ng ?

18           A         I do understand that, yes.
19              Q      Okay. What informatj-on -- what            documents

20     did you review in preparing to testify here today                        as    10:30:15

27     to category number 4 ?
22           A         Again, to understand if work was performed
23     and the date and time, you need to 1ook at the work

24     requests, which were provided by counsel-

25           Q         And did you l-ook at any part of PG&E's                        70 :,30 :,29

                                                                                     Page   37

                                             Veritext Legal Solutions
                                                  866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 39 of 80

                                                    DRAFT FINAL

 1      database independent of counsel?                                          1O:30:33

 2                        MS   . NORTH:   Obj   ection.    Vague

 3      BY MR. CAMPORA:

 4               Q        Do you know what "independent of counsel"

 5      means?                                                                    10:30:39

 6             A          Ido
 '7
               Q          Okay.

 B             A          And the answer is "No."

 9             Q          So, again, the sum and sub-               oh, strike

10      that                                                                      10:30:45

11                        Did you speak with any          PG&E   employees in

72      order to obtain information                regarding category

13      number       4?

t4             A          No.

15             Q          So the sum and substance of your                        10:30:52

76      i-nformation here today, as the person most qualified

l7      from PG&E, is documents given to you by your lawyer,

18      right?

19                        MS. NORTH: Objection.            Argumentative.

20                        THE WITNESS:      That'S correct.                       10:31:03

21      BY MR. CAMPORA:

22             Q          Number 5:     "The segments of each circuit
23      which were inspected as...                part of" any "of the

24      following         audits,"    and there are, again, five audits

Z5      listed.                                                                   10:31:15

                                                                                 Page   38

                                                Veritext Legal Solutions
                                                     866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 40 of 80

                                          DRAFT FINAL

 1                  Do you see that?                                    10:31:16

 2           A      I do.

 3           Q      Okay. What dld you do to prepare yourself

 4     to testify    as to category number      5?

 5           A      I reviewed the segments of each circuit             10:31:28

 6     which were inspected or audited as part of these

 1     quality   assurance audits.
 a
             Q      Okay. So when you say "the segments,"

 9     you're talking       about the source-side device

10     segments?                                                        10:31:43

11          A       Thatts correct,    the source-side device

12     segments, the protection       zones.

13           Q      So is it your understanding that the audit

14     is done by selecting,       randomly, source-side devices?

15                  MS. NORTH: Objection.        Outside the scope.     1O:31:54

16     BY MR. CAMPORA:

L1          Q       Do you understand my question?

1B          A       I do understand your question.

19          Q       Is that -- is that what happens?

20          A       That -- that is correct.                            10:31:58

27                  MS. NORTH: Objection.        Outside t.he scope.
22     BY MR. CAMPORA:

23          Q       Okay.    And so the segments that are

24     inspected are the randomly selected source-side

z5     device, assuming it's      aboveground, right?                   10:32:04

                                                                       Page   39

                                      Veritext Legal Solutions
                                           866 299-5t27
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 41 of 80

                                             DRAFT FINAL

 1                     MS. NORTH: Objection.        Outside the scope.           70 :,32:,01

 2                     THE WITNESS:     That's correct.
 3     BY MR. CAMPORA:

 4              Q      And you -- an inspection      takes place from

 5     that source-side device to either            the next                     L0 :32 :72

 6     source-side device or to the end of the llne,                 true?

 1                     MS. NORTH: Obj ection.       Outside the scope.

 8                     THE WITNESS:     Correct.

 9     BY MR.       CAMPORA


10              Q      Okay. And did you understand that            when         L0 :32 z 20

11     you were preparing to talk about each             segiment          or

12     the segment of each circuit          which was i-nspected        as

13     part of the following          audits?

74                     MS. NORTH: Objection.        Vague.

15     BY MR. CAMPORA:                                                           10:32:30

76              Q      Do you understand my questj-on?

71              A      I do.

1B              Q      Okay.

79              A      Yes.

20              Q      Okay. So did you familiarize          yourself            10:32:33

21     with the source-side device seqments that were

22     i nspected?

)2                    MS. NORTH: Objection.         Vague.

24                     THE WITNESS:     Yes. We were provided with

25     a list       of source-side devices.                                      1-0   :32:49

                                                                                Paqe    40

                                         Veritext Legal Solutions
                                              866 299-5t27
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 42 of 80

                                                  DRAFT FINAL

 1      BY MR. CAMPORA:                                                             70 :32 :52

 2                Q       When you say "we were provided with a

 3      Ii-st,"       who gave you the list?

 4                A       Counsel.

 5                Q       Was it     given to you on a       PG&E   document or     10:32:58

 6      a document prepared by counsel, if you                   know?

 "t               A       I believe it was a PG&E-prepared document.

 8                0       Who     gave i-t to you?

 9                A       Couns e1

10                O       Dld you look on any         PG&E   databases,             10:33:12

11      independent of counsel, Lo determj-ne any of the

I2      information          you are relying     upon to testify         here

1'3     today?

74                        MS. NORTH: Objection.

15                        THE WITNESS:       I did not.                             10:33:23

t6      BY MR. CAMPORA:

L1                Q       Okay. So aII the information              that you'r.e

1B      basi-ng your testimony on today was contaj-ned in

79      documents provided to you by your lawyer,' is that

20      right     ?                                                                 10:33:28

27                A       That's correct.

22                       MS. NORTH: Objection.            Argumentative.

23      BY MR. CAMPORA:

24                Q       In part of paragraph -- of category 5, it

25      says:         Plaintiff      under- -- "Plaintiffs       understand         10:33:39

                                                                                   Page   41


                                              Veritext Legal Solutions
                                                     866 299-s127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 43 of 80

                                               DRAFT FINAL

  1     that the audits involved inspect.ions of portions                   of     10:33:41

 2      a circuit    from an SSD to the next SSD or from an                 SSD


 3      to the end of the fine."

 4                   Did you read t.hat part of the notice?

 5            A      r dld.                                                        10:33:52

 6            Q      Then it       says:   "The witness shoufd        be

 1      prepared to identify          SSDs   used in the audit by

 B      number or other specific           means of identification."

 9                   Did you see that part of the noti-ce?

10            A      r   di_d.                                                     10:34:04

11            Q      Did you prepare yourseff to be able to

t2      identify    the SSDs used j-n the audit by number or by

13      other specific       means of identification?

l4            A      r dld.

15            Q     Eor example, do you know which circuj-ts                       l0:34:,    12

L6      they were   on?

1,1           A     Yes.

18            Q     Category 6 is:           "The definition      of an"

L9      F- -- "EPT tree, used by Pacific             Gas & Efectrj-c

20      Company, in its          Qual-ity Assurance Prog'ram, from                 70:.34:.29

27      January 1, 2015 to the present."

22                  Dld you read that definj-tlon              -- or that
23      category, sir?

24            A     r did.

25            Q     What did you do to prepare yourself                to          10:34:40

                                                                                  Paqe   42

                                           Veritext Legal Solutions
                                                866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 44 of 80

                                              DRAFT FINAL

 1       testify      here today as to the definition            of an FF --       10:34:41

 2       FPT tree used by Paclflc         Gas & Electric         Company from

 3       January 1, 20t5, to present?

 4               A      Yes.     I reviewed procedures that list            the

 Jtr     definltion      of a facili-ty-protect       t.ree.     1n addition,      10:34:54

 6       I revlewed GO 95lRu1e 35 language and Public

 1       Resource Code 4293 language around hazard trees.

 B               Q      Did you know the definitj-on           before you

 9       revj-ewed those items in preparation             to testi-fy   here

10       today   ?                                                                 10:35:19

11               A      r did.

72               Q      How did you know it?

13               A      Experience

t4               O      Okay.

15                                                                                 10:35:28

         "FPT tree" is.

1'7              A      Sure.

18

19

20                                                                                 10:35:44

2l       thereof the tree.

22               O      Dead, diseased?

23               A

24

25       or decaying.                                                              10:36:07

                                                                                  Page 43

                                          Veritext Legal Solutions
                                                  866 299-s127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 45 of 80

                                            DRAFT FINAL

  1               O                                                 l0 :,36:72
  2


  ?               A       No.

  4               O


  5               A                                                 L0 : 36 :22

  6     EPT   .


 't               o

 8                A       I do.

  9               O


10                                                                  10:36:31

11                A       I have not.

t2                O


13

L4                A

15      Steve.                                                      10:36:40

16                o

t'7

1B


t9

20                A                                                 10:36:55

2T      ques t ion    ?



ZZ                Q       Sure.

23

24

25                                                                  10:37:     04


                                                                   Page   44

                                        Veritext Legal Solutions
                                             866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 46 of 80

                                                   DRAFT FINAL

 1                                                                                10:37:08

 2


 3


 4                       MS   . NORTH:   Obj   ection.    Hypotheticaf     .


 Jtr                     THE WITNESS:      It is my understanding that            10:37:16

 6


 1


 8       BY MR. CAMPORA:

 9            Q          OkaY.

10                                                                                70 :3'7 :23

11

72            A          That's correct.

13            O


74                       MS. NORTH: Objection.

15                                                                                t0:.31 :32

76

71            0          OkaY.




t9

20       "hea1thy.   "                                                            70:.31 :41

27                                                        d   \/ntt.   In your
22

23

24            A

25            o          Right.                                                   10:37:58

                                                                                 Paqe   45

                                               Veritext Legal Solutions
                                                    866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 47 of 80

                                         DRAFT FINAL

 1            A                                                     1O:37:58

 2      gave you.

 3            Q       OkaY.

 4


 5                                                                  10:38:05

 6            Q       Okay.

 '7
        structure.
 B                    You said:

 9


10            A

11            O       Okay.

72

13           A        Yes.

t4            Q       Okay. So how does that fit     in the

15      deflnition?                                                 10:38:21

76           A


71

1B


19           O        Okay.

20           A                                                      10:38:34



22

23           Q        Okay.

24      disturbance. "

25                                                                  10:38:46

                                                                  Page 46

                                     Veritext Legal Solutions
                                          866 299-5t27
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 48 of 80

                                          DRAFT FINAL

 1             A       Yes.                                              10:38:48

 2             O       Okay.

 3


 4


 Jtr           A                                                         10:38:55

 6             0       Okay.

 1


 B



 9       you understand it?

10            A                                                          10:39:05

11             Q       Okay. Where does that fal-l in the        FPT

72       definition?

13                     MS. NORTH: Objection.     Vague.

         BY MR. CAMPORA:

               O                                                         10:39:11

16            A

71            O        Okay.

1B


19

20                     MS. NORTH: Objectlon.     Sorry.    Objection.    t0.39.24
27       Vague.

22                     THE WITNESS:

23                     MR. CAMPORA: Okay. Mark that as next,

24       please.

25                                                                       10:39:51

                                                                        Page   47


                                      Veritext Legal Solutions
                                           866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 49 of 80

                                           DRAFT FINAL

  1                                                                 10:39:51

 2                     MS. NORTH: Thank you.

  3                    THE W]TNESS:

 4      answer.

 5                                                                  10:39:59

  6


 1


 8      def inition.

  9


10                O                                                 10:40:07

11

t2



1_4     ^^rrd-l


15                A    That is correct.                             10:40:16

76                O


t1                     MS. NORTH: Objection.      Arqumentative.

1B                     TFIE WITNESS:

19

20                Q    Right.                                       70 : 40 :20

27

22                A

23

24                Q    Okay.

25                                                                  70 :, 40 :29

                                                                   Page   48

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 50 of 80

                                        DRAFT FINAL

 1                                                                 70 :, 40 :.32

 2                MS.   NORTH:   Objection.

 3     Vague.

 4


 5                                                                 70:, 40 :42

 6     BY MR. CAMPORA:

 1            Q   Okay.

 I
 9


10     was:                                                        10:40:50

11

72     the root ball?

13                MS. NORTH:     Objection.

74

15                                                                 10:41:00

t6                                  Those -- that relj-ability

71

1B


L9

20                                                                 t0   47:.24

27

22

23

24

25                                                                 10:41:41

                                                                 Page   49


                                    Veritext Legal Solutions
                                         866 299-5127
         Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 51 of 80

                                                   DRAFT FINAL

     1                  MR.   CAMPORA:                                     10:41:45

 2         nonresponsive.

 3                  Q   Sir, wo're goi-ng to get done faster here

 4


 5                                                                         10:41:51

     6                  MS. NORTH: I --

 1         BY MR. CAMPORA:

 8                  O


     9


10                                                                         10:41:57

11

72

13         bal-1.

74

15                                                                         l0 : 42:77

76                      MS.   NORTH:     Obj   ection.

tt

18

19         agaln.

20                                                                         70 : 42    :19

27

22         BY MR. CAMPORA:

23                  Q   Okay.

24

25                      MS. NORTH:       Objection.                        70 :, 42   :2'l

                                                                          Page   50

                                               Veritext Legal Solutions
                                                    866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 52 of 80

                                               DRAFT FINAL

  1     the scope.                                                  70 : 42 :28

 2


 3              Q    Correct?

 4              A    They are.

 5              o                                                   70 :42 z 30

  6                  MS.    NORTH:

 1      BY MR. CAMPORA:

 8              Q    Correct?
  o             A

10                                                                  l0 : 42:36

11              Q    No. Listen to my question.

72

13

_tq                  MS.    NORTH:   Obj ect   ion   .



15                                                                  l0 :, 42: 43

L6              Q    Yes?

71              A


1B      true.
L9

20                                                                  t0 : 42. 49

21-                  MS. NORTH: Outside the scope.

22                   THE WITNESS:

23

24                                     Sure.

25              o                                                   7O:42:54

                                                                   Page   51

                                        Veritext Legal Solutions
                                                866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 53 of 80

                                               DRAFT FINAL

 1             A                                                             10:42:55

 2             0

 3


 4


 E
 J             A    Yes.                                                     L0 : 43 :02

 6             O


 1             A

 8


 9                                                       And, yes, I

10                                                                           L0:.432L2

11

72             Q    Okay.

13

74             A    Yes.

15                  MS. NORTH:      Ob   j ecti-on.                          10:43:19

76      BY MR. CAMPORA:

l'7            Q    Okay. That's what. pre-inspectors                look

18      for,   right?

79                  MS   . NORTH:   Ob   j ect j-on.

20                  THE WITNESS:                                             10 z 43 :23

2I

22                  MR. CAMPORA: Right.

23                                       -- yes.
24

25

                                                                            Page   52

                                          Veritext Legal Solutions
                                                866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 54 of 80

                                                 DRAFT FINAL

 1     BY MR. CAMPORA:                                                         70 :,43 :,26

 2             O



 3     1B inches, r j-ght. ?

 4             A

 5     looking,        yes.                                                    10:43:31

 6             Q        Sure.

 1                      MS.   NORTH:

 B     obj ect     .



 9                      Outside the scope.

10     BY MR. CAMPORA:                                                         10:43:34

11             0

72     rlght   ?


13                     MS.    NORTH:

74                      THE WITNESS: Yes.

15                                                                             10:43:37

t6             O


l1     days, right?

18                     MS. NORTH: Same objection.

t9                      THE WITNESS:

20                                                                             10:43:43

27                     MR. CAMPORA: Both.

22                      THE WITNESS:     The --
a2                     MS   . NORTH:   Obj   ection .   Outside the scope .

24                     THE WITNESS:

25                                                                             10:43:50

                                                                              Page   53

                                             Veritext Legal Solutions
                                                  866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 55 of 80

                                       DRAFT FINAL

  1     90 days.                                                    7a : 43 :52

 2


 3           Q     Okay.

 4      right?

 5                 MS. NORTH: Obj ection.                           10:43:56

  6     Vague.

 1


 8


 9      woody stems?

10                                Okay. Yes.                        10:44:08

11           O


72                 MS. NORTH: Objection.

1.3                THE WITNESS: The    -- yes.
t4                                Okay.

15                 THE WITNESS:                                     10:44:15

t6

L'7


18

19           O


20                                                                  L0 : 44:26

27                 MS. NORTH: Objection.

22                 THE WITNESS:   Which category out of major

Z3

24      BY MR. CAMPORA:

25           O                                                      10:44:35

                                                                  Page   54

                                   Veritext Legal Solutions
                                        866 299-5t27
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 56 of 80

                                                 DRAFT FINAL

 1                                                                      7O : 44:.36

 2


 3


 4       woul-d f aII i-n.

 Jtr                   MS. NORTH: Objection.                            70:,44:,49

 6                     THE WITNESS:

 1


 B               Q     Now --

 9               A     Nor is the --

10               O                                                      10:44:58

11                     MS.   NORTH:

L2       answer.

13

74

15                     THE WITNESS:                                     10:45:06

t6

71                                      Yeah.

1B               o

19                     MS. NORTH: Objection.          Argumentative.

20                                                                      l0   : 45   :12

27               Q     True?

         right   ?


23               A

24       is correct.

25               Q     AlI rlght.     So let's     look at              10:45:17

                                                                       Page   55

                                         Veritext Legal Solutions
                                                 866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 57 of 80

                                                          DRAFT FINAL

 1     Exhibit        70-003, page 1 of 9, Bates No. -5658.                            10:45:19

 2                      WeIl, first             of all,     do you know what this

 3     document is that I've handed to you?

 4                      MS. NORTH: Does your copy have Bates

 5     numbers on the bottom of it,                       because mine --              10:45:40

 6                      THE WITNESS:              It doesr les.

 1                      MS. NORTH: Okay.                  It just got cut off in

 8     the copy j-ng.

 9                      THE WITNESS:              But you're not looking for

10     the Bates number. You're l-ooking for the --                                    10:45:48

11                      MR. CAMPORA: I qave you both, actual1y.

12     So, first,            just l-ook at the document itself.

13                      Let's just take a break for a mj-nute.

74     Take a -- go ahead and take a look at that document,

15     and if you want to get up and stretch your leqs,                                10:45:58

76     that's        flne.

71                      THE VIDEOGRAPHER: The                  time is 10:45 a.m.

1B     We're off the record.

19                       (Recess.   )



20                      THE VIDEOGRAPHER: The                  time is 10:50 a.m.      10:50:57
a1     We're back on the record.

22     BY MR.        CAMPORA


23              Q       So we have a clear record, this is

24     Exhib i   t           Witness    7   O     Exhibit     3, and the metadata

25     sheet on here just says where the document                             which    10:51:08

                                                                                      Page   56

                                                   Veritext Legal Solutions
                                                          866 299-5127
           Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 58 of 80

                                                        DRAFT FINAL

       1     custodj,an it       came from on the front,             and it has            10:51:11

       2     the        the Bates number, and then the second page is

       3     the actual document.

       4                  Do you see that, sir?

       5            A      I do.                                                           10:51:18

       6            Q     Okay. So this is a Facil-ity                 Protect and

       1     Work   Difficulty      Classifj-cation           Procedure.     ft's

       B     identified     as Utility       Procedure TD-7102P, like

       9     "Pau1, " dash, 08.

      10                  Do you see that?                                                 10:51:34

      11            A     I do.

      72            Q     And the publication                date here is

      13     ApriJ- 1st, 2015.

      74                  Do you see that?

      15            A     I do.                                                            10:51:38

      76            Q     And it's       Revision       5


      71            A     Yes

      1B            Q     Okay. And you've seen this document

      79     before?

      20            A     I have.                                                          10:51:43

      27            Q     In fact,       l    unless I'm incorrect,                 you

      aa     are the document owner, are you not?

,23                 A     Of this version,          I       am.

      24            Q     Okay. And above it,                 for document

      25     approver, was Steve Tankersley, right?                                        10:51:56

                                                                                          Page   57

                                               Veritext Legal Solutions
                                                            866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 59 of 80

                                            DRAFT FINAL

  1             A   That is correct.                                           10:51:58

 2              Q   Mr   . Tankers Iey, at the t j-me, was the

 3      vegetation management senior operations manager,

 4      true?

 5              A   That's correct.                                            10:52:03

  6             Q   Okay. I have seen emails with -- that you

 1      sent or were sent to you regarding some question

 8      about whether or not the deflnitj-on,          which is   on

 9      page 7 of 9, applied to guy wires.

10                  Do you remember that conversation?                         L0 :52 :22

11                  MS. NORTH: Objection.           I'm just going to

1_2     j-mpose the objection     that I think we've agreed that

13      email-s are not. going to be the subject of these

l4      depositions.

15                  MR. CAMPORA: No --                                         10:52:33

l6                  MS. NORTH: Go ahead.

71                  MR. CAMPORA: -- we agreed you didn't               have

1B      to produce the emails.        We   didn't   agree I wasn't

79      going to ask him about it if         itrs   part of the topic.

20              Q   Was there -- was there a dispute -- or was                 10 :,52 : 40

27      there a conversation between people at           PG&E about

22      whether or not guy wires for poles was included                j-n

23      this deflniti-on?

24                  MS. NORTH: Objection for the same reason

25      that I stated.                                                         10:52:50

                                                                              Page   58

                                       Veritext Legal Solutions
                                            866 299-5t27
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 60 of 80

                                                  DRAFT FINAL

  1                     THE WITNESS:         I do not recafl.             L0 :52 :52

 2       BY MR.      CAMPORA


 3               Q      OkaY.

 4


 Jtr                                                                      10:53:04

  6


 1               A

 B               a      Okay. It says:
 9


10                                                                        10:53:16

11

72       cycle. "

13

t4               A      You did.

15               O                                                        70:53:24

16       tree?

l'7                     MS.    NORTH:   Ob   j ection.

1B                      THE WITNESS:

L9       this.
20       BY MR.      CAMPORA:                                             10:53:31

27               Q      Okay.

22

23               A

24

25                                                                        10:53:48

                                                                         Page   59

                                              Veritext Legal Solutions
                                                   866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 61 of 80

                                               DRAFT FINAL

 1                                                                            10:53:55

 2


 3


 4


 5                                                                            10:,54:72

 6


 1              Q      Okay.

 8


 9                     MS. NORTH: Objection.          Vague.

10      BY MR. CAMPORA:                                                       10 1 54 :27

11              Q       Is that your understanding?
t2              A

13              O



74

15                                                                            l0-54:42

1-6


l1              A

18              O       You said earlier     that PGIE does

t9      investigation       based on outages and, previously,         some

20      fires       and does studies of tree species, true?                   10 : 54 : 5 9

27                     MS. NORTH: Objection.          Outside the scope.

22                      THE WITNESS: We      i-nvestigate outages that

23      are caused by tree failure.

24                     MS. NORTH: Thank you.

25                      (Exhibit   0052-008 was i-ntroduced.)                 10:55:20

                                                                             Page   60


                                           Veritext Legal Solutions
                                                866 299-5t27
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 62 of 80

                                            DRAFT FINAL

 7                  MR. CAMPORA: It's        marked already.               10:55:25

 2             O    Have you ever seen this        document before,

 3      sir?
 4                  MS. NORTH: I'm just going to state an

 5      objection   to any questions about it because it                   10:55:38

 6      appears to be outside the scope.

 1                  THE WITNESS:       I am not. familiar     with this

 8      document.

 o      BY MR. CAMPORA:

10             Q    Okay.                                                  10:56:08

11

1-2


13

l4

15             A    I do.                                                  10:56:40

t6             O


7'7     yourself.
18                  (Pause.   )



19             A    Okay.

20             O                                                           10:57:18

21             A    I have not.

22             O


23

24             A    I--

25                                Ob   j ectlon.                           70:51 :24

                                                                          Page   61


                                        Veritext Legal Solutions
                                             866 299-s127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 63 of 80

                                        DRAFT FINAL

  1                                 I have not.                     \0:51:25
 2


 3           Q    Okay. It says:

 4


 5                                                                  10:57:31

 6


 1


 8


 9           A    You did.

10           o    It says:                                          1-0   :51 : 42

11

72

13

74

15                                                                  10:57:58

t6           A    You dld.

t'7          O    Okay.

1a


t9                                                )ra-

20                                                                  10:58:08



22           A

23                (Exhlbit   0070-004 was marked for

24                j-dentification   by the court reporter.)

25                MR. CAMPORA: There's an extra copy,               10:58:54

                                                                  Paqe     62


                                    Veritext Legal Solutions
                                         866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 64 of 80

                                                 DRAFT FINAL

 1      Fran   k   ?                                                10:58:55

 2                     MR. PITRE: Yeah

 3      BY MR. CAMPORA:

 4                 o

 5                                                                  10:58:59

 6


 '7
        be Modlfied.

 8


 9      sir?
10                     MS   . NORTH:   Obj   ection.                l0   : 59   :72

11                     THE WITNESS:

72      document.

13      BY MR. CAMPORA:

74                 o

15      paraqraph 1, i-t says:                                      10:59:25

16

L'7


18

19

20                                                                  10:59:44



ZZ


23

24

25                                                                  10:59:57

                                                                  Page    63



                                                 866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 65 of 80

                                             DRAFT FINAL

 1                                                                        10:59:59

 2          A    You did.

 3          O


 4


 5                                                                        11:00:     O8


 6


 1               MS   . NORTH:   Ob   j ecti-on.      Vague   .



 8               THE WITNESS: Can            you repeat t.he question?

 9                                    Sure   .


10          O                                                             11:00:19

11

12

13

74

1q               MS. NORTH: Objection.                Vague.              11:00:34

16

71     BY MR. CAMPORA:

1B          Q    Okay. The next one says:

79

20                                                                        1 1 . iA . A a
                                                                          LL-WW-aL



27




23

24

25                                                                        11:00:54

                                                                         Page   64


                                       Veritext Legal Solutions
                                                 866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 66 of 80

                                        DRAFT FINAL

 1                                                                     11:00:56

 2     decadent, true?

 3                 MS. NORTH: Objection.       Vague.

 4


 5                                                                     11:01:06

 6


 1


 8


 9


10                                                                     77 :, Ol :29

11                 MR.   CAMPORA:

72

13          o                                               The

74

15                                                                     11:01:39

16

11

18                 MS. NORTH: Objection.       Vague. Asked and

l9     answered.

20                 THE WITNESS:                                        11:01:52

21

22          Q      Okay. The next. one says :      "..   . branches

23

24

25                 Same   issue:                                       17l.02:,02

                                                                      Page   65

                                    Veritext Legal Solutions
                                         866 299-st27
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 67 of 80

                                        DRAFT FINAL

 1                                                                     77 :02 :0   4


 2


 3


 4                 MS. NORTH: Objection.       Vague.

 5                                                                     11:02:15

 6


 1          O



 8          A                                You would need to

 9


10     strike.                                                         77 :02 :27

11

tz

13

74     he wants.

15                 MR.   CAMPORA:                                      ll:,02:26
t6                 MS. NORTH: He's alfowed to put hls answer

71     into context.

18                 (Exhibit   0070-005 was marked for

79                 identification   by the court reporter.)

20                 MR. CAMPORA: 70-005?                                11:03:13

27                 MS. NORTH: Six.
1a                 MR. PITRE: Five.

23                 MS. NORTH: Oh, rea11y? What was the --

24                 MR. CAMPORA: Four, I think.          That's what
Z5     I wrote on i-t.                                                 77 :03 :21-

                                                                      Page   66

                                    Veritext Legal Solutions
                                         866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 68 of 80

                                          DRAFT FINAL

  1                 MR. PITRE: No, it's         the fast         one                11:03:23

 2                  MS, NORTH: No, we're behind one.

 3                  MR. PITRE :   A11 right     .



 4                    (Simultaneously speaklng.         )



 5                  MR   CAMPORA: Let's       go through this.                      77 : A3 :21

 6                  MR   PITRE: Hang on.            Let's         fet's
 1      fet's   take a break

 8                  MR. CAMPORA: Yeah.

 9                  MR. PITRE: Let's go through the exhibi_ts

10      and make sure they're     al,l straight,            so let's   go off       11:03:32

11      the record.

t2                  THE VIDEOGRAPHER:      The time is 11:03 a.m

13      We're off the record

t4                    (Discussion Off the Record.            )



15                  THE VIDEOGRAPHER: The            time i-s 11:04 a.m             11:04:38

l6      We're back on the record

t'7                 MR. PITRE: Do you want to square the

1B      record, Steve?

19                  MR. CAMPORA: I wi l- l- .

20                  So we went off the record to make sure                    we    11:04:45

2T      had correct numbering of exhibits,             and the exhibit
22      we're now looking at is Exhibit             -- it's      correctly

z3      Exhlbit 70-005.
24                  The issue we had was that there was                   a


25      prior   document which had previously               been marked as          11:04:55

                                                                                   Page   67


                                      Veritext Legal Solutions
                                           866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 69 of 80

                                          DRAFT FINAL

 1     an exhibit.                                                        11:04:58

 2                   MR. PITRE: And the Bates numbers, please.

 3                   MR. CAMPORA: The Bates number on this          --
 4     it   starts   -- it's   PG&E-NBF-TAR-00001,686'71,    and it's

 5     a serles of emails.                                                11:05:11

 6            Q      Have you ever seen this document before,

 1     sir?

 I            A      I have not.

 9            Q      Okay. It wasn't provided to you by

10     counsel in preparation       for today?                            7L:,05:.24

11            A      It was not.

72            Q      And I want to ask you some questions about

13     the locatio.n of FPT trees, and I want to make sure

t4     that I understand where they were.

15                   This document says at the beginning --               11:05:35

76     there's    an email on the front page from Laurel

t1     Reimann.

1B                   Do you know who Laurel Reimann is?

t9            A      I do.

20            Q      Who is Laure] Reimann?                               11:05:43

2t            A      Laurel Reimann is a vegetation management

22     specialist     in our government -- in our support

23     organization     within vegetation manaqement.

24            Q      Okay. And the email is to Kamran Rasheed

25     and Erin Parks.                                                    11:05:57

                                                                         Page   68


                                      Veritext Legal Solutions
                                           866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 70 of 80

                                                DRAFT FINAL

 1                  Who    1s Kamran Rasheed?                                           11:05:59

 2            A     Kamran Rasheed is a senior manaqer on the

 3      operations side of our vegetation management

 4      department.

 5            Q    And then there's Eri-n Parks.                                        11:06:07

 6                 Who     is    she?

 '7
              A     Erin Parks is a supervisor in our support
 8      organization, currently on rotation                as   a manaqer in

 9      our operations organization.

10            Q    And then, finally,            April    Kennedy.                      1L;46:,27

11                 Who     is April       Kennedy?

72            A    April        Kennedy is a supervisor within               our

13      vegetation management department, currently                    on

I4      rotation   as a manager in our operations department

15            Q    And t.he       sub   j ect of this    email- is "Carry-in            11:06:37

16      FPs

71                  Do you see that?

18            A     Ido

19            o    And an "FP" refers            to a facility-protect

ZU      tree, correct?                                                                  77:06:46

27            A     It does.

22            Q    Okay. So here it             says:     "For the next           go

23      around of FP forecasting,            werll   need to take lnto

24      account the number of FPs from 2015 that will                       hit

25      the 2016 Rtn"           which is "routine, " right?                             11:06:58

                                                                                       Page   69

                                            Veritext Legal Solutions
                                                 866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 71 of 80

                                                 DRAFT FINAL

 1              A      That's correct.                                              11: 07:03

 2              O      -- "budget.    "

 3                     Do you see that?

 4              A      I do.

 5              Q      Okay. And is it correct -- did you have                      77 :,01 :,01

 6     an understanding that facility-protect                  trees that

 1     had been identified           in 2015 had not been corrected

 B     and were carried forward into 2016?

 9                     MS. NORTH: Objection.              Outside the scope.

10                     THE WITNESS:         I believe what theyrre                  lL:.01:.20

11     speaking here is bitling              and invoicing.

72                     MR. CAMPORA: Right.

13              Q      But the invoice happens after             the tree is

74     fixed,       right?     After it's     worked?

15              A      The invoicing        happens after     the -- the     FP     LL:.01:.29

16     is -- is mitigated;          that's     correct.

71              Q      Okay. So did you learn, as part of your

18     job -- because I have got some emaifs from you --

19     that there was trees , in 2015, that were EPT trees

20     that were not finished             and were carried into 2076?               7I:,01 :44

27                     MS. NORTH: Objection.              Outside the scope.

22                     THE WITNESS:         1t's a possibility,         but this

23     email- doesn't seem to be looking at whether work is

24     carried over.           It seems to be discussing that

25     invoicing       and budgeting 1s carrying over.                              11:07:58

                                                                                   Page   70

                                             Veritext Legal Solutions
                                                  866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 72 of 80

                                              DRAFT FINAL

 1      BY MR. CAMPORA:                                                        11:07:59

 2               Q      Can you think of a reason, sir,        that a --

 3      either       a PI lnspector or a tree-tri,mminq contractor

 4      wouldnrt bifl- for work done rn 2015 in 2015?

 5                      MS. NORTH: Objection.       Outside the scope.         11:08:11

 6                      THE WITNESS:    Yes, I can't speculate as to
 '7
        the reasoninq, but I can te11 you that that is

        something that happens regularly.

 9      BY MR. CAMPORA:

10            Q         Okay. Did you, as part of identifying           the    11:08:23

11      focation of FPT trees in the audits,            deLermine

72      whether or not any of the trees that were identified

13      as FPT trees in the audits had been carried over

74      from one year to the next?

15            A        Are we talking    --                                    11:08:36

16                     MS. NORTH: Objection.        Vague.

l1                     Go ahead.

18      BY MR. CAMPORA:

19            Q        Do you understand my question?

20            A         f do not know, no.                                     11:08:41

27            Q        Okay. What Irm asking you is:           Assuming

22      trees were carried from 2015 to 2076, did you

23      determine whether or not any of those trees were

24      identified       in the audi-ts as facil-ity-protect        trees?
25                     MS. NORTH: Objection.        Vague.                     11:08:52

                                                                              Page   71

                                         Veritext Legal Solutions
                                              866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 73 of 80

                                                  DRAFT FINAL

  1                       THE WITNESS:       I actuafly     need                      11:08:54

  2      cfarifj-cation         here.     I'm -- I'm havinq trouble

  3      understanding whether you're speaking about budget

  4      and carryover or whether you're speaking about

  5      whether a tree was not mitigated                 in that year.               11:09:03

  6                       MR. CAMPORA: A11 rlght.             We11, sir,     1et's

  1      do this one, since you're                 apparently you're

  8      con fus ed

  9                       Mark that as next, please.

10                        (Exhibit      0070-006 was marked for                       l7   :,09 :24

11                        j-dentification     by the court reporter.)

1-2                       MR. CAMPORA: This woul-d be Exhibit

13                        MS. NORTH: Do you have an extra copy?

74                        MR. CAMPORA: Oh, I'm sorry

15                        MS. NORTH: It's       a.II right.        Thank you          17:09 :29

76                        THE WITNESS:       I was handed two copies.

1"'7                      MS    NORTH: Oh, there you go.

1B                        MR    CAMPORA: Give one to your lawyer.

19             Q          This is Exhibit      70-006.      It starts      with

ZU       Bates No. PG&E-NBE-TAR-0000148890. And the email                             11:09:45

27       I'm interested          in is from Corey Peters

ZZ                        Who   is Corey Peters?

23             A          Corey Peters is a supervisor in our

24       operat ion   s


25             Q          Okay. This email was sent June 6th, 2071.                   11:10:02

                                                                                     Page   12

                                              Veritext Legal Solutions
                                                   866 299-5127
       Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 74 of 80

                                                   DRAFT FINAL

 1                    Do you see t.hat        ?                           11:10:06

 2            A       I do.

 3            O



 4                    Do you see that?

 Jtr          A       I do see that.                                      11:10:11

 6            Q       Okay. And it           says:     "Team:

 1


 8       attention.   "

 9


10            A       You did.                                            ll:.l0:.24

11            Q       OkaY.

1_2



13

74            A       Yes.

15                    MS   . NORTH:     Ob   j ect j-on.   Vague   .      11:10:30

16                    THE WITNESS:           That's very cIear.

7'1


1B            Q       Okay. It says --

79                    MS   .   NORTH:

20       BY MR. CAMPORA:                                                  11:10:33

27            0

22

23

24            A

25            O                                                           Ll   :1-0 : 42


                                                                         Page 73

                                              Veritext Legal Solutions
                                                     866 299-5127
         Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 75 of 80

                                                DRAFT FINAL

     1              A   No.                                               11:10:43

     2              o   Okay.

     3


     4              A   It appears so.

     5              O                                                     11:10:48

     6


     1


     8                  MS. NORTH: Ob3ection.         I thlnk you

     9


10         the scope.                                                     11:11:04

11                      MR.    CAMPORA:

72         right.

13                  O


t4

15                                                                        11:11:13

76                  A   It's    posslble.

7"7


18

19         responsibility.
20                  Q   OkaY.                                             11:11:31

21

aa
                        MS. NORTH: Objection.         Thj-s is outside

23         the scope.

                        THE WITNESS:        I'm unsure.



                                                                         Page   74
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 76 of 80

                                       DRAFT FINAL

 1      BY MR. CAMPORA:                                             77 :77 :, 42

 2           Q    Okay.

 3


 4


 tr
             A    It does.                                          11:11:58

 6           Q    Okay.

 1                MS. NORTH: Oblection.       Again, this is

 I      outside the scope.

 9


10                                                                  17 :12 :72

11      BY MR. CAMPORA:

72           o

13           A

t4

15                                                                  7L : t2 :21

76

T1           O


1B           A
         I




79      trees that are assiqned.

20           O                                                      77 :72 :58

27           A    Yes. Thank you.
22           O


23           A    Correct.

24           0    Okay.

25                                                                  7l   :,   13   :,   \2

                                                                  Page        75

                                   Veritext Legal Solutions
                                        866 299-5t27
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 77 of 80

                                           DRAFT FINAL

  1          A       Correct.                                        11:13:19

  2          O



  3


  4                  MS. NORTH: Objection.         Vague. Outside

  5     the scope.                                                   11:13:31

  6                  THE WITNESS:

  1     BY MR. CAMPORA:

  I          o

  9


10                   MS. NORTH:     Objection.                       11:13:36

11                   THE WITNESS: YeS.

L2      BY MR. CAMPORA:

13

             A

15      correct, yes.                                                11:13:41

16           Q       Okay.

71

1B


t9

20                                                                   11:13:55

21,          A

22           O       I   am.

23           A       Yes.

24           O       Category number 7.

25           A       Yes.                                            17:74:01

                                                                    Page 76

                                       Vent
                                              866 299-5t27
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 78 of 80

                                    DRAFT FINAL

  1          Q    Okay.                          You can read       11:14:08

  2


  3          A

  4


  5                                                                 11:14:15

  6


  1          Q    Okay.

  I
  o



10           A                                                      11:14:38

11                                            It varies based

72

13

14           Q    Okay.

15                                                                  11:14:53

16

l'7

18

l9           A

20           O    Okay.                                            11:15:05

27

             A


             O


24

atr
                                                                   11:15:17

                                                                  Page   11

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 79 of 80

                                            DRAFT FINAL

 1                    MS. NORTH: Objection.                              11:15:18

 2                    THE WITNESS:

 3


 4


 5                                                                       11:15:30

 6


 1                Q   Okay.

 8


 9


10                                                                       77:.15:44

11                A                                                It
72

13                Q   okay.

74     2071   .



                                                                         11:16:03

L6

71                    MS. NORTH: Objection.        Outside the scope.

1B


L9                O


       know.                                                             11:16:08

2L                    MS. NORTH: Objectlon.        You're being

22     argumentative.
aa                    THE WITNESS:     Ts there --
24                    MR.   CAMPORA:

z5                    MS. NORTH: Yesr lou dr€.                           11:16:11

                                                                        Page   78

                                        Veritext Legal Solutions
                                             866 299-5127
      Case 3:14-cr-00175-WHA Document 1008-6 Filed 02/06/19 Page 80 of 80

                                           DRAFT FINAL

 1                THE WITNESS:                                            11:16:11

 2      October 8th?

 3                MR.    CAMPORA:

 4


 tr
              o                                                           II   : L6   :24

 6                MS. NORTH: Objection.

 1                THE WITNESS:      Yes.    Do I understand the

 I                                                              Yes, I
 9      do.

10      BY MR. CAMPORA:                                                   Ll   :1-6   :21

11            Q   Okay.

1-2


13

74      fire, right?
15            A   Yes.                                                    11:16:36

t6

I1

18            Q   Okay.

19

20                MS. NORTH: Objection.         Vague.                    77-.76|49

2t                THE WITNESS:      Possibilj-ty,   yes.

22

Z3            Q   Okay.

24

25                                                                        11:16:58

                                                                         Page   79


                                     Veritext Legal Solutions
                                           866 299-5127
